Citation Nr: 1503250	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-42 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  

3.  Entitlement to service connection for diabetes mellitus.  

(The issue of entitlement to nonservice-connected pension is the subject of a separate Board decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

In perfecting his appeal, the Veteran had previously requested a hearing before a Veterans Law Judge.  That request was withdrawn, however, in September 2012 prior to any such hearing being scheduled.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for various disabilities.  According to the December 2008 application for nonservice-connected pension, the Veteran has previously claimed entitlement to Social Security disability benefits.  Review of the claims file, to include both the physical file and the electronic record, does not indicate these records have been requested.  VA has an obligation to obtain Social Security Administration records associated with a Veteran's claim for Social Security Disability benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Therefore, remand is required to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social Security Administration any records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

